McCALEB, Justice.
Under authority of R.S. 13:1569 and 1570 the State of Louisiana brought this pro-, ceeding to have the minors Frances Elaine Thaxton and Roger Dale Crosby declared neglected children and to transfer their custody to the State Department of Public Welfare. The mother, Mrs. Delores Louise Crosby, was cited to appear.
After hearing, the City Court of Houma, sitting as a Juvenile Court for the Third Ward, Terrebonne Parish, adjudicated the minors to be neglected children and decreed that they be placed in the care, custody and control of the Department of Public Welfare. The mother has appealed to this Court, asserting that we have jurisdiction under Section 52 of Article VII of the Louisiana Constitution.
We are without jurisdiction of the appeal. Although this Court was formerly vested with appellate jurisdiction from final judgments rendered by the Juvenile Courts under Article VII, Section 52 of the Constitution, this jurisdiction was changed by the 1958 amendment to Article VII, Section 10 which became effective in 1960 and, since that time, our appellate review is restricted to the five types of cases enumerated thereunder. This case, involving the custody of children alleged to be neglected, does not fall within any of the classes of cases of which we now have appellate jurisdiction.
Under the provisions of the 1958 amendment to Section 29 of Article VII of the Constitution, appellate jurisdiction of cases from the juvenile courts, excepting criminal prosecutions against persons other than juveniles, is vested in the Courts of Appeal.
Accordingly, since the appeal in this case properly lies to the court of appeal having territorial jurisdiction of the subject matter, it will be transferred to the Court of Appeal, First Circuit, under the authority of R.S. 13:4441 and 4442.
*679It is therefore .ordered that this appeal be transferred to the Court of Appeal, First Circuit, provided the record is filed in that court within thirty days from the finality of this decree; otherwise, the appeal shall stand dismissed. The costs incurred in this Court are assessed against appellant.